DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species E in the reply filed on 03/22/2021 is acknowledged.  All the pending claims (claims 21-33) correspond to the elected species.

Specification
The disclosure is objected to because of the following informalities: in the last sentence of paragraph 0005, the word -- chambers -- is misspelled (note the word “champers”).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conductive surface” in claims 21, 23-25, 27-28, and 31-32; and “adjustment mechanism” in claim 33.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motokawa, US 2008/0283500.
Motokawa shows the invention as claimed including a plasma processing apparatus, comprising: a cylindrical dielectric window 15 defining a plasma processing chamber; a plasma generating coil 31 disposed about the cylindrical dielectric window, the plasma generating coil operable to generate a plasma in the plasma processing chamber when energized with RF energy; a conductive surface disposed adjacent the plasma generating coil, and wherein a first azimuthal portion of the conductive surface (Faraday shield 52) is located a first distance from the plasma generating coil and a second azimuthal portion of the conductive surface (Faraday shield 51) is located a second distance from the plasma generating coil to provide an asymmetric azimuthal profile so as to generate an azimuthally variable inductive coupling between the conductive surface and the plasma generating coil when the plasma generating coil is energized; and wherein the first distance is different than the second distance; (see, for example, figs. 1 and 4A-4B, and their descriptions).
	With respect to claims 23-24, it should be noted that the conductive surface is wrapped around the plasma generating coil; and the plasma generating coil and the conductive surface are disposed in an RF cage (see, for example, fig. 1).

	Concerning claims 26-28 it should be noted that the cylindrical dielectric window comprises quartz (paragraph 0025); at least a portion of the conductive surface is movable relative to the plasma generating coil; and the conductive surface is grounded (note that is coupled to grounded chamber 10, see fig. 1).
	With respect to claims 29-30 and 33, the Faraday shield is configured to reduce capacitive coupling between the plasma generating coil and the plasma; the plasma generating coil is a cylindrical plasma generating coil (see, for example, fig. 1); and the plasma processing apparatus further comprises an adjustment mechanism operable to move the first azimuthal portion of the conductive surface relative to the plasma generating coil (see, for example, paragraphs 0045 and 0054).

Claim(s) 21, 23, 25, 27-28 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanawa et al., US 5,897,712.
Hanawa et al. shows the invention as claimed including a plasma processing apparatus, comprising: a cylindrical dielectric window 36 defining a plasma processing chamber; a plasma generating coil disposed about the cylindrical dielectric window, the plasma generating coil operable to generate a plasma in the plasma processing chamber when energized with RF energy; a conductive surface 402 disposed adjacent  wherein the first distance is different than the second distance (see, for example, fig. 10 and its description).
With respect to claims 23, 25, 27-28 and 33, it should be noted that the conductive surface is wrapped around the plasma generating coil, the conductive surface is configured to move up/down or in/out (contracting/expanding) to generate an asymmetric disturbance to the coupling between the plasma generating coil and the plasma; at least a portion of the conductive surface is movable relative to the plasma generating coil; the conductive surface is grounded; and the apparatus further comprises an adjustment mechanism 408 operable to move the first azimuthal portion of the conductive surface relative to the plasma generating coil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22, 24, 26, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa et al., US 5,897,712 in view of Motokawa, US 2008/0283500.
With respect to claims 22, 26 and 29, Hanawa et al. is applied as above but does not expressly disclose the claimed Faraday shield.  Motokawa discloses an inductively plasma apparatus comprising a coil 31 and a Faraday shield 41/51 disposed between the plasma generating coil and a quartz cylindrical dielectric window 15; (see, for example, figs. 1 and 4A-4B, and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hanawa et al. as to comprise the claimed Faraday shield, because such means is known and used in the art as a suitable means for effectively and efficiently attenuate/reduce the capacitive coupling between the plasma generating coil and the plasma.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a quartz dielectric window in the apparatus of Hanawa et al., because such material is known and used in the art as a suitable material for effectively and efficiently transmitting the inductively coupled power to generate plasma in the chamber.
Regarding claim 24, Hanawa et al. is applied as above but does not expressly disclose the claimed RF cage.  Motokawa further discloses that the inductively plasma apparatus further comprises a RF cage; (see, for example, figs. 1, and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hanawa et al. as to comprise the claimed RF cage because such means is known and used in the 
Concerning claim 30, it should be noted that in the apparatus of Hanawa et al. the plasma generating coil is a cylindrical plasma generating coil.

	Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa et al., US 5,897,712.
	Hanawa et al. is applied as above and it further discloses in the embodiments of Fig. 6B and Fig. 7A, a conductive surface 204 and 304, respectively, comprising a first azimuthal portion which bent towards the plasma generating coil.  Additionally, the embodiment of Fig. 5, discloses a conductive surface 102 which can be move so that a first azimuthal portion of the conductive surface is bent and/or tilted towards the plasma generating coil.  Therefore, in view of this disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Fig. 10 of Hanawa et al. as to comprise a conductive surface that bents towards the plasma generating coil or that is capable of being tilted towards the plasma generating coil because such means is known and used in the art as a suitable means for effectively and efficiently controlling the RF induction field in the chamber in order to control the plasma density and/or plasma characteristics.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson, US 5,234,529, discloses an inductive plasma apparatus comprising a coil, a Faraday shield, and a quartz cylindrical dielectric window (see, for example, fig. 9)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



April 9, 2021